On July 7, 2004, the defendant was sentenced to ten (10) years in the Montana State Prison for the offense of Theft, a felony. The sentence imposed shall run concurrently with the Defendant’s sentence in Cascade County.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive. The reasons the Division believes this sentence is excessive is that it does not address the rehabilitation efforts that may be available under the concurrent Cascade County sentence.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence be modified to a commitment of ten (10) years to the Department of Correction, with seven (7) years suspended, adopting all conditions that are imposed in the sentencing order of July 7, 2004. This sentence shall run concurrent to the sentence imposed in Cascade County. The modification to the Department of Corrections from the Montana State Prison gives the defendant more options for treatment programs and provides an extension for supervision time as opposed to prison time.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.